Citation Nr: 1106617	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-50 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected traumatic 
arthritis of the left knee.

3.  Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected traumatic arthritis of 
the left knee.

4.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.

5.  Entitlement to a total disability rating based on individual 
unemployability.




REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April and November 2009 rating decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  At that time, the Veteran submitted 
additional evidence along with a waiver of RO review.  The Board 
accepts this additional evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2010).

The record was held open for 60 days following the Board hearing 
to provide the Veteran with additional time and opportunity to 
submit medical evidence.  However, no records have been received.

The issues of entitlement to service connection for lumbar spine 
and left hip disabilities, both claimed as secondary to service-
connected traumatic arthritis of the left knee, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is proximately due to 
or the result of his service-connected coronary artery disease.

2.  Throughout the rating period on appeal, the Veteran's 
traumatic arthritis of the left knee has been manifested by, at 
worst, flexion limited to 110 degrees and extension limited to 10 
degrees.  

3.  The Veteran is service-connected for coronary artery disease 
(rated as 60 percent), hypertension (rated as 10 percent), and 
traumatic arthritis of the left knee (rated as 10 percent), for a 
combined evaluation of 70 percent.

4.  The nature and severity of the Veteran's service-connected 
disabilities prevent him from obtaining and retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive 
disorder as secondary to coronary artery disease have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5261 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's favorable determinations with respect to 
the claims of service connection for major depressive disorder 
and for a total disability rating based on individual 
unemployability (TDIU), no further discussion of VCAA compliance 
is required at this time.  

With respect to the increased rating claim, the Veteran was sent 
a letter in January 2009 that fully addressed all notice elements 
and was issued prior to the initial RO decision in this matter.  
The letter provided information as to what evidence was required 
to substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, statements in support of 
the claim are of record, including testimony provided at a Board 
hearing before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available, pertinent 
outstanding evidence has been identified.  

The Board notes that in January 2010 correspondence, the Veteran 
stated that previously missing records from the Murfreesboro VA 
Medical Center (VAMC) since 1984 have been located and forwarded 
to the Biloxi VAMC, and he requested that VA obtain them.  On his 
December 2009 VA Form 9, he indicated that the records spanned 
the years from 1984 to 2001.  As he filed his increased rating 
claim in December 2008, the records would not be relevant to the 
rating period on appeal.  Thus, the absence of these records from 
the file has no bearing on the instant claim and adjudication on 
this issue may proceed at present without prejudicing the 
Veteran.

The Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If 
arthritis is manifested to a degree of 10 percent within one year 
after separation from service, the disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service 
connection may be also granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability and the in-service 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has major depressive disorder 
secondary to his service-connected disabilities.

Initially, the Board notes that service connection is in effect 
for coronary artery disease, hypertension, and traumatic 
arthritis of the left knee.

After a careful review of the record, the Board finds that 
service connection for major depressive disorder as secondary to 
coronary artery disease is warranted.

The record does not show, and the Veteran does not contend, that 
he developed major depressive disorder during service or within 
one year thereafter.  The first sign of psychiatric problems 
appears in VA treatment notes dated in March 2008.  At that time, 
there were complaints of stress and a diagnosis of anxiety and 
depression was provided.  

The record indicates that the major depressive disorder is 
secondary to the service-connected coronary artery disease.  
Specifically, in an August 2009 VA treatment note, the doctor 
noted that the Veteran had been more depressed ever since he had 
been unable to work due to his health problems.  The doctor 
provided a diagnosis of anxiety and mood disorder due to general 
medical condition.  In a letter dated that same day, the VA 
doctor stated that the Veteran's diagnosis was mood disorder due 
to medical condition, noting that the depression was directly 
related to his cardiovascular problem for which he is service-
connected.  In a subsequent VA treatment note, another doctor 
stated that the Veteran had depression due to coronary artery 
disease.

The Veteran underwent a VA examination in October 2009.  After 
examination and review of the claims file, the examiner provided 
a diagnosis of recurrent major depressive disorder and opined 
that the disorder was permanently aggravated by the Veteran's 
service-connected heart disease.  The examiner noted that the 
Veteran experienced an initial depressive episode shortly after 
his departure from service in response to his ex-wife's 
infidelity, but observed that his more recent episodes of 
depression appear to be in response to his service-connected 
heart condition.  The examiner stated that, while the Veteran 
experienced depression prior to an increase in his service-
connected heart disorder, his depressive disorder appears to have 
been permanently aggravated as he consistently experienced 
depressive symptoms since the onset of his heart difficulties.  

In a November 2009 addendum, the examiner stated that the Veteran 
experienced an initial major depressive episode in 1985 for which 
he was treated and resumed treatment in 2003.  He was followed 
intermittently until 2008 when his treatment became more 
consistent.  From a review of the VA treatment notes, the 
examiner found an apparent increase in his symptoms as his heart-
related difficulties increased.  The examiner further stated that 
it was possible that the Veteran would experience depressive 
episodes in the absence of his service-connected disability, but 
it was not possible to establish a baseline of the frequency of 
these episodes.  The examiner explained that what is known is the 
Veteran's coronary difficulties have increased and persist.  With 
this increase has come an increase of depressive symptoms due to 
his limitations resulting from his service-connected disability.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, service connection for major depressive disorder 
as secondary to coronary artery disease is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, in so finding, 
the Board is cognizant that VA amended its regulation pertaining 
to secondary service connection, effective from October 10, 2006. 
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
Under the new regulation, VA will not concede a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury. See 38 C.F.R. § 3.310(b) (2010).  In this case, such 
baseline has not been established.  However, a grant of service 
connection is still in order because the evidence is found to be 
in equipoise as to whether the depression was directly caused 
(and thus not aggravated) by the service-connected heart 
disability.  Indeed, for secondary service connection on a direct 
basis, the restrictions under 38 C.F.R. § 3.310(b) do not apply.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran is seeking an increased rating for his traumatic 
arthritis of the left knee.  

The Veteran's traumatic arthritis of the left knee is rated as 10 
percent under Diagnostic Codes 5261-5010, 38 C.F.R. § 4.71a 
(2010), and is thus evaluated on the basis of residuals under 
Diagnostic Code 5010 for arthritis due to trauma.  See 38 C.F.R. 
§ 4.27 (2010).  

Under Diagnostic Code 5010, arthritis due to trauma is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups warrants a 10 
percent rating and x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: zero percent for 
flexion limited to 60 degrees, 10 percent for flexion limited to 
45 degrees, 20 percent for flexion limited to 30 degrees, and 30 
percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees.  A rating of 20 percent 
requires limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A rating 
of 40 percent requires limitation of extension to 30 degrees, and 
a rating of 50 percent requires limitation of extension to 45 
degrees.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned based on limitation of flexion 
and limitation of extension of the same knee joint under 
Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  
VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

After a careful review of the record, the Board finds that an 
increased rating is not warranted for the Veteran's traumatic 
arthritis of the left knee.  

A September 2008 VA treatment note reflects complaints of left 
knee pain.  Examination revealed mild tenderness over the medial 
and lateral femoral condyles of the knee, mild patellofemoral 
crepitance, and some tenderness around the medial and lateral 
joint lines, but McMurray test was negative.  Range of motion was 
from 0 to 125 degrees.

An April 2009 VA examination report reflects complaints of 
constant left knee pain with spots of numbness.  The Veteran 
denied any flare-ups.  Objectively, he walked unassisted without 
a cane.  On examination, he lacked 10 degrees of extension, and 
had flexion limited by pain to 110 degrees.  There was no laxity.  
Anterior/posterior drawer and McMurray's tests were negative.  
There was no joint line tenderness, erythema, effusion, or 
popliteal mass.  There was crepitus on motion.  There was no 
fatigability, lack of endurance, weakness, or instability.  There 
was no additional limitation of motion after at least three 
repetitions.

In an August 2009 VA treatment note, range of motion of the 
extremities was grossly intact.  It was noted that the numbness 
in the left lower extremity was due to either back or hip 
problems.

During his Board hearing, the Veteran testified that he had pain 
and instability of the left knee.

Initially, the Board notes that the Veteran's traumatic arthritis 
of the left knee now meets the criteria for a 10 percent rating 
under Diagnostic Code 5261 for limitation of extension.  Thus, 
his disability is more appropriately rated under Diagnostic Code 
5261.  

The Board concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5261.  In this regard, the 
traumatic arthritis of the left knee has been manifested by, at 
most, flexion limited to 110 degrees and extension limited to 10 
degrees.  Thus, without evidence of extension limited to 15 
degrees, a higher 20 percent rating is not warranted under 
Diagnostic Code 5261.  Without evidence of flexion to 45 degrees, 
a separate rating is not warranted under Diagnostic Code 5260.  
See VAOPGCPREC 09-04.  Moreover, the record shows no additional 
loss of function with repetition such as to justify a higher 
evaluation based on DeLuca principles.  In this regard, the April 
2009 VA examiner noted that there was no additional limitation of 
motion after at least three repetitions.  Thus, despite the 
Veteran's complaints of constant knee pain, his disability does 
not more nearly approximate extension limited to 15 degrees.  
Accordingly, a rating in excess of 10 percent is not warranted.  
Similarly, despite the Veteran's complaints of constant knee 
pain, his disability does not more nearly approximate flexion 
limited to 45 degrees to warrant a separate rating under 
Diagnostic Code 5260.  Additionally, as the evidence does not 
establish both limited flexion and extension to compensable 
levels, there is no basis for assignment of separate ratings for 
each under Diagnostic Codes 5260 and 5261, per VAOPGCPREC 9-2004.

The Board acknowledges that the Veteran has arthritis of the left 
knee and further recognizes his report of instability as noted at 
his Board hearing.  The Board finds that he is competent to 
provide lay evidence of such symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the record fails to show any 
objective evidence of subluxation or lateral instability on 
examination.  As such, the Board finds that his statements 
regarding instability are not supported by the record and, hence, 
are less probative than the medical findings.  Thus, a separate 
rating under Diagnostic Code 5257 is not warranted.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56703 (1998).

The Board has also considered other applicable rating criteria.  
However, there is no objective evidence of ankylosis, or 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion.  There is also no showing of malunion or 
nonunion of the tibia and fibula.  Accordingly, the Board finds 
that no other Diagnostic Code provide for a higher rating in this 
case.  

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment or 
frequent periods of hospitalization.  Id. at 115-116.  When 
either of those elements has been satisfied, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected left knee disability, in 
this case extension limited to 15 degrees, but the medical 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity of and the symptoms related to the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.

In sum, an increased rating for traumatic arthritis of the left 
knee is not warranted at any time during the rating period.  In 
reaching this conclusion, the Board has considered the 
applicability of benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

Not including the newly service-connected major depressive 
disorder, the Veteran is service-connected for coronary artery 
disease (rated as 60 percent), hypertension (rated as 10 
percent), and traumatic arthritis of the left knee (rated as 10 
percent), for a combined evaluation of 70 percent.  Thus, he 
meets the minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).  The remaining question is whether his service-
connected disabilities render him unemployable.

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

After a careful review of the record, the Board finds that a TDIU 
is warranted here.

A June 2009 VA vocational rehabilitation report reflects that, 
due in part to the Veteran's service-connected disabilities, he 
cannot work on a regular full time or part time job and is thus 
not feasible for employment.  The RO subsequently denied the 
Veteran's claim for vocational rehabilitation and employment 
services.

A January 2009 VA administrative progress note reflects that the 
Veteran is disabled socially and occupationally for future 
employment due to recurrent major depression.

An August 2009 VA treatment note reflects that the Veteran drove 
a truck for a living and experienced a bout of passing out due to 
arrhythmia.  He was thus unemployable.

An August 2009 VA administrative note reflects that the Veteran 
is unable to work due to his depression and heart disease.

A March 2010 VA treatment note reflects that the Veteran's 
arteriosclerotic cardiovascular disease and syncope rendered him 
unemployable, noting that he has lost his truck driver's license 
and this was the only work he was trained to do.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the nature and severity of 
his service-connected disabilities prevent him from obtaining and 
retaining substantially gainful employment.  


ORDER

Service connection for major depressive disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A rating in excess of 10 percent for traumatic arthritis of the 
left knee is denied.

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

The Board finds that further development is required on the 
claims of entitlement to service connection for lumbar spine and 
left hip disabilities.

During his Board hearing, the Veteran raised the issue of 
entitlement to service connection for these disorders as 
secondary to his left knee disability.  However, there is no 
opinion of record addressing whether these disabilities are 
related to the traumatic arthritis of the left knee.  As they may 
have developed due to the left knee disability, the RO should 
afford the Veteran a VA examination to determine whether the 
lumbar spine and left hip disorders are etiologically related to 
the left knee disability.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The record also indicates that there may be outstanding medical 
records from the Murfreesboro VAMC from 1984 to 2001 that were 
forwarded to the Biloxi VAMC.  As they may be pertinent to the 
appeal, the RO should attempt to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's records from the 
Murfreesboro VAMC from 1984 to 2001 that were 
forwarded to the Biloxi VAMC.  

2.  Next, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of his lumbar 
spine and left hip disorders.  His claims 
file should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the lumbar spine and left hip disorders are 
proximately due to, or have been aggravated 
(made permanently worse beyond its natural 
progression) by, the service-connected 
traumatic arthritis of the left knee.  In the 
event that aggravation is found, the examiner 
should attempt to identify a baseline level 
of disability prior to such aggravation.  

A complete rationale should be given for all 
opinions and conclusions.  If the examiner 
cannot respond without resorting to 
speculation, the examiner should explain why 
a response would be speculative.

3.  Thereafter, readjudicate the claims.  If 
any benefits sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


